Exhibit 99 CONTACT: BOB READY OR FOR IMMEDIATE RELEASE RON STOWELL DATE:APRIL 26, 2012 (513) 793-3200 LSI INDUSTRIES INC. REPORTS OPERATING RESULTS FOR THE THIRD QUARTER AND NINE MONTHS ENDED MARCH 31, 2012, AND DECLARES REGULAR QUARTERLY CASH DIVIDEND Cincinnati, OH; April 26, 2012 – LSI Industries Inc. (NASDAQ:LYTS) today: · reported third quarter net sales of $62,937,000, a decrease of 3% as compared to $64,628,000 in the same period of the prior fiscal year; · reported a third quarter net loss of $(377,000) or $(0.02) per share as compared to net income of $2,115,000 or $0.09 per share for the same period of the prior fiscal year; · reported nine month net sales of $197,206,000, a decrease of 10% as compared to $219,284,000 in the same period of the prior fiscal year; · reported nine month net income of $1,719,000 or $0.07 per share as compared to net income of $9,331,000 or $0.38 per share for the same period of the prior fiscal year; and · declared a regular quarterly cash dividend of $0.06 per share payable May 15, 2012 to shareholders of record May 8, 2012. Financial Highlights (In thousands, except per share data; unaudited) Three Months Ended March 31 Nine Months Ended March 31 % Change % Change Net Sales $ $ (3
